EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vamsi Kakarla on 4/7/22.

The application has been amended as follows: 
In claim 14, line 17, replace the second “the” with --a--.
In claim 14, line 38, replace “a” with --the--.
In claim 18, line 1, replace “18” with --17--.
In claim 18, line 2, delete the first “the” and replace “a” with --the--.
In claim 18, line 3, delete the second “the” and replace “signal” with --signals--.
In claim 18, line 4, replace the second “the” with --a--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a system with machine-readable instructions to cause the perforator to maintain the perforator tip along the trajectory line, and further cause the perforator bit to move in a conical oscillation relative to the trajectory line during the advancement of the bit into the cranium, to form a substantially circular bore having a diameter larger than the bit diameter by an amount to reduce frictional force opposing withdrawal of the bit from the bore after the penetration of the inner wall of the cranium, whereby the risk of jamming of the bit during cranium perforation is reduced, in combination with the other claimed elements. Similarly, the prior art does not disclose a computer program product having instructions for imparting a conical oscillation to the perforator bit during the advancement into the cranium by orbiting the perforator bit at a pre-determined radial distance from the trajectory line while maintaining the perforator tip aligned with the trajectory line during the advancement, the conical oscillation imparted by the instructions defining an angle relative to the trajectory line sufficient to form a bore upon perforation of the cranium having a diameter greater than the bit diameter by an amount sufficient to reduce frictional force opposing withdrawal of the bit from the bore, in combination with the other claimed elements. The closest prior art includes US Pub 2017/0224358 to Kostrzewski and US Pub 2013/0165937 to Patwardhan. Kostrzewski discloses an anti-skid surgical instrument including a drill bit for drilling a hole into a cranial bone, wherein a drill guide is attached to a robot. Patwardhan discloses a method of surgical navigation into the brain including establishing a trajectory through the skull and use of a robotic arm. Therefore, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793